UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6146



MICHAEL A. WEBB,

                                              Plaintiff - Appellant,

          versus


MS. D. MCKNIGHT; MR. ARMATROD,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Glen E. Conrad, District Judge.
(7:06-cv-00734-gec-mf)


Submitted: April 26, 2007                        Decided: May 3, 2007


Before WILLIAMS, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Webb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Michael Allen Webb appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint without prejudice

under 28 U.S.C. § 1915A(b) (2000).   We have reviewed the record and

find no reversible error.   Accordingly, we affirm for the reasons

stated by the district court. Webb v. McKnight, No. 7:06-cv-00734-

gec-mf (W.D. Va. Dec. 20, 2006).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED




                               - 2 -